Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 4 and 12.

Allowable Subject Matter

3.	Claims 1-3, 5-11 and 13-14 are allowed.
4.	Claims 1-3, 5-11 and 13-14 are renumbered.

5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Dinske et al. “Seismotectonic state of reservoirs inferred from magnitude distributions in fluid-induced seismicity”) teaches characterizing seismotectonic state of a reservoir location using the seismogenic index by combining four, generally unknown, site-specific seismotectonic quantities. Using such index, the seismotectonic state of several geothermal as well as non-geothermal reservoir locations are analyzed. The seismogenic index is a convenient parameter to quantify the seismotectonic state of an injection site. However, Dinske fails to anticipate or render obvious a computerized method of processing earthquake magnitude and fluid injection data, the method including the steps of: forecasting a number of earthquakes that will be induced of each magnitude based on the seismogenic index and the expected distribution of future earthquake magnitude observations; and 
Claim 14 is allowed because the closest prior art, Dinske et al. “Seismotectonic state of reservoirs inferred from magnitude distributions in fluid-induced seismicity”) teaches characterizing seismotectonic state of a reservoir location using the seismogenic index by combining four, generally unknown, site-specific seismotectonic quantities. Using such index, the seismotectonic state of several geothermal as well as non-geothermal reservoir locations are analyzed. The seismogenic index is a convenient parameter to quantify the seismotectonic state of an injection site. However, Dinske fails to anticipate or render obvious an apparatus configured to process earthquake magnitude and fluid injection data, the apparatus comprising a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor to perform: forecasting a number of earthquakes that will be induced of each magnitude based on the seismogenic index and the expected distribution of future earthquake magnitude observations; and calculating, based on the forecasted number of earthquakes that will be induced for each magnitude, a ground motion prediction model that represents shaking intensity at distance from the one or more wells at the location, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 15 is allowed because the closest prior art, Dinske et al. “Seismotectonic state of reservoirs inferred from magnitude distributions in fluid-induced seismicity”) 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857